Harris, J.,
delivered the opinion of the court.
The complainant filed his bill in the Chancery Court of Tishe-mingo county, to enjoin the collection of an execution levied upon his property by the defendant Walker, as sheriff of Tishemingo *613county, where the property was found, and was remaining at the time of the filing complainant’s bill, and where complainant resided.
Neither of the defendants in error, except Walker, the sheriff, resided in Tishemingo county. And the judgment upon which the execution sought to be enjoined, issued, was obtained in the county of Marshall, where the defendant Yowell resided at the time of filing complainant’s said bill.
The main question presented for our determination upon this state of facts, is whether the Chancery Court of Tishemingo county had jurisdiction of the cause.
Upon the motion of the defendants, the court below dismissed complainant’s bill, and rendered a decree in favor of defendants against complainant and his sureties on the injunction bond ; not only for cost but also for the “ assessed value of the personal pro-? pcrty levied on,” upon the face of the bill alone, without answer, without proof of any kind, and without any “ assessed value of the personal property levied on,” appearing in the record, and without any bond for delivery of the property, or any evidence showing it out of the sheriff’s possession.
Three grounds are relied on, in the motion in the court below, for dismissal. 1st. The insufficiency of the bond. 2d. That the fiat of the judge was without seal. And 3d. The want of jurisdiction.
There could be no force in the second ground relied on; and even if the first and third grounds were true, either or both, it is difficult to perceive upon what principle such a decree could have been rendered.
Waiving all this, however, for the present, we will proceed to consider the question of jurisdiction.
By art. 6 of the 2d sect. 62d chap, of the Revised Code, 541, it is provided that “ suits respecting real or personal property may be commenced in the chancery court of the county in which the said property, or some portion thereof, may be; and in all cases suits may be brought in any county where the defendant, or any necessary party defendant, may reside, or he found;” and process may issue to any county in the State "to bring in the necessary defendants, and to enforce all orders and decrees of the court.
*614It is insisted, in argument by counsel for- the defence, that this is not a suit “ respecting real or personal property,” or to recover specific property; nor a suit by a third party, to prevent the sale of property which he claims; nor a suit affecting property as such. And it seems to be admitted, that in these cases the statute would undoubtedly confer jurisdiction.
That this is a suit to prevent the sale of complainant’s property, which has been taken from his possession, to enjoin perpetually the judgment and execution, by virtue of which it has been done, and to recover the possession and enjoyment of the specific property taken from him, must also be conceded; for these facts are established by the record.
It cannot, therefore, be said, that the suit is not “respecting,” or has no relation to, the property levied on. To recover the^possession of the property, and to save it from the operation of the judgment and execution, is the very object of the suit. If it would be competent for a third party, claiming the property, to file this bill, where the property may be, we cannot see any good reason why the defendant in execution may not protect his title, in the same manner, and in the same jurisdiction. We think the language of the statute fully covers the case, and confers jurisdiction. The argu-mentum ah ineonvenienti, relied on by counsel for defendants, has a double aspect, and is, in its nature, as well applicable to complainants as to defendants, and cannot, therefore, afford us any aid in the construction of the statute, were it doubtful on its face. Even if the case were not embraced by the very letter of the act, regard for its spirit, and the evident intent of the legislature, would strongly commend the construction we have adopted. The court could not, therefore, properly have dismissed this bill for want of jurisdiction.
The only remaining ground relied on in the motion is, that the injunction bond is not in accordance with the directions of the statute. Code, 550. Admitting this to be so, it was still no ground for the dismissal of the hill. It would have been good ground for a motion to dissolve the injunction, if such motion had been made. No motion for dissolution of the injunction, however, appears in the record. It was, therefore, error to dismiss the hill on this ground.
*615Let the judgment be reversed, and cause remanded for further proceedings, in this case, and in No. 8736, submitted with this on the same points.